Citation Nr: 1648448	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  07-13 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Board reopened and remanded this issue in December 2008.  This matter was then remanded in October 2011, November 2012, May 2013, October 2013, and February 2015.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2008.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is required because there was not substantial compliance with the previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

The February 2015 remand instructed the examiner to provide a supplemental opinion concerning whether it is at least as likely as not that the Veteran's hepatitis C is related to active duty.  The examiner was explicitly instructed that he or she must accept that the Veteran's statements regarding IV drug use are uncorroborated and inconsistent throughout the record, and therefore should not be considered.  In an April 2015 supplemental opinion, the examiner refused to follow the remand instruction regarding IV drug use, stating that the history of drug use during the examinations was inconsistent and not credible, but that the history he provided to other treating practitioners was consistent regarding a history of IV drug abuse.  This is not accurate.  Although the Veteran reported use of intravenous heroin in service in treatment notes in April 2004 and September 2004, he explicitly denied intravenous drug use in December 2005 and August 2006 treatment notes.  Therefore, the Veteran's history regarding intravenous drug use has been inconsistent when seeking treatment and when participating in VA examinations.  Upon remand, a supplemental opinion should be obtained that accepts the finding that the Veteran's history of intravenous drug use is inconsistent and uncorroborated.  

A September 2004 treatment note indicates that the Veteran applied for disability benefits from the Social Security Administration (SSA) in 2001 but was denied.  Documents related to this application are not associated with the claims folder.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370  (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  As the records associated with the Veteran's application for disability benefits from the SSA may be relevant to this claim, they should be requested upon remand.  

The claims folder should also be updated to include VA treatment records compiled since November 2, 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and request records related to the Veteran's application for Social Security disability benefits, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

2.  Obtain all records of the Veteran's treatment from the Minneapolis VA Health Care System and all associated outpatient clinics as well as the St. Cloud VA Health Care System and all associated outpatient clinics dated from November 2, 2009 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  After completing the above development, forward the claims file to an appropriate VA clinician who has not provided an opinion in this matter before.  After reviewing the claims file, the clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Hepatitis C was incurred in or otherwise related to service.  

The clinician is to specifically consider the Veteran's assertions of sharing razors and getting tattoos in service, his account of helping to carry bleeding service members while he was also bleeding due to shrapnel wounds on his neck and leg, and his statement that he may have received a blood transfusion in service.  The examiner must also accept that the Veteran's statements regarding IV drug use are uncorroborated and inconsistent throughout the record, including within his treatment records, and therefore should not be considered in the opinion provided.  The opinion must be supported by a complete rationale.  

4.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




